Citation Nr: 0201017	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Increased evaluation for schistosomal hepatitis with 
splenomegaly, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran reported active duty from February 1961 to 
February 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's schistosomal hepatitis with splenomegaly is 
manifested by no more than moderate symptoms, and the 
veteran's disability does not more closely approximate 
severe symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for schistosomal hepatitis with splenomegaly are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R.§§ 4.20, 4.113, Diagnostic Code (DC) 7324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the May 1999 
rating action, the March 2000 Statement of the Case, and the 
two September 2000 Supplemental Statements of the Case of 
what would be necessary, evidentiary wise, to grant an 
increased evaluation for schistosomal hepatitis with 
splenomegaly.  The notices sent to the veteran discussed the 
available evidence and informed the veteran that an increased 
rating for schistosomal hepatitis with splenomegaly was being 
denied because there was no medical evidence showing that the 
veteran was suffering from severe symptoms related to that 
disability.  Instead, the evidence shows the veteran's 
primary symptoms are related to other medical conditions.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, and 
private treatment records dated from September 1996 to June 
2000.  The veteran was provided a VA examination in November 
1999, and the examiner offered an additional opinion in March 
2000.  The veteran has not indicated that there is other 
relevant evidence available.  Thus the Board finds that the 
RO provided the requisite assistance to the veteran in 
obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's service medical records reveal that he was 
diagnosed with schistosomal hepatitis with mild fibrosis 
following a liver biopsy in November 1961.  He was treated 
with a full course of tartar emetic, and after treatment, 
testing showed no further evidence of any parasites or any 
residuals of the schistosomal hepatitis.  The veteran's 
separation examination does not show any disability related 
to schistosomal hepatitis.

A VA examination in July 1965 revealed a history of 
schistosomal hepatitis, but did not show any current 
disability based on that disease.  A laboratory test did not 
find any evidence of schistosome ova.  In September 1965, the 
veteran was granted service connection for schistosomal 
hepatitis.  In August 1977, the veteran sought an increase in 
his disability rating.  He complained of headaches, 
nosebleed, and a pain in his left side.  A VA examination 
completed in August 1978 indicated that the veteran was 
suffering from elevated bilirubin levels, and splenomegaly 
which were consistent with having had schistosomal hepatitis 
with portal hypertension.  Based on the elevated bilirubin 
levels, the splenomegaly, and the veteran's complaints, the 
RO granted an increase to 10 percent for the schistosomal 
hepatitis with splenomegaly.

Treatment notes dated in 1979 and 1980, as well as 
liver/spleen scans conducted in December 1979 and August 1980 
continued to show a history of schistosomal hepatitis, and 
the veteran continued to complain of weakness, and pain in 
his side.  There was evidence of an area of diffuse decreased 
uptake in the right lobe of the liver as shown on the scan 
conducted in August 1980.

A VA examination was performed in October 1995.  At that 
time, the veteran complained of a pain in his upper right 
quadrant off and on for the past 13 years.  The veteran 
described the pain as dull and steady and mild in nature.  
The pain was present for about 5 hours approximately 3 times 
a week.  The abdomen was tender in the right upper quadrant.  
The examiner provided a diagnosis of a history of schistosome 
hepatitis with splenomegaly, which was mildly painful.  A 
rating decision in February 1996 confirmed and continued the 
rating of 10 percent for schistosomal hepatitis with 
splenomegaly.  

Treatment notes from Dr. Gustavo Arvelo dated from September 
1996 to June 2000 reveal that the veteran was being treated 
for complaints regarding abdominal pain as well as other 
complaints of allergies, nasal congestion, and sneezing.  
Liver function testing performed in March and May 2000 
revealed findings within normal limits.  In April 2000, the 
veteran underwent two computed tomography (CT) scans.  The CT 
scan of the abdomen revealed no focal abnormality in the 
liver, spleen, pancreas, gallbladder, adrenals, or kidneys.  
There was no mass or adenopathy in the retroperitoneum or 
mesentery.  The gastrointestinal tract was unremarkable.  A 
CT scan was also taken of the veteran's pelvis.  That scan 
revealed evidence of diverticulosis in the distal descending 
and sigmoid regions of the colon.  There is no medical 
evidence suggesting that there is a relationship between this 
diverticulosis and the previously diagnosed schistosomal 
hepatitis.  In a May 2000 report, Dr. Arvelo concluded that 
the veteran did not have Gilbert's Disease since there was no 
bilirubinemia and that liver enzymes did not always correlate 
with the degree of liver disease.  

In August 1998, the veteran filed his current claim, seeking 
an increase in the 10 percent disability evaluation for his 
schistosomal hepatitis with splenomegaly.  He submitted a lab 
report from Dr. M. Lee Wallace, showing that an abdominal 
ultrasound in July 1998 revealed mild hepatomegaly with 
diffuse increase in echogenicity of the liver.

The veteran was provided a VA examination in November 1999.  
The veteran complained of indigestion, weight gain, and 3 or 
4 episodes of watery diarrhea a week.  Upon examination, the 
veteran's abdomen was soft and non-tender.  Testing revealed 
slightly elevated bilirubin levels and testing was negative 
for hepatitis A, B, and C.  The examiner reviewed the results 
of a 1995 ultrasound test which showed normal size, shape and 
echogenicity of the liver and resulted in a diagnosis of 
cholelithiasis.  The diagnosis was schistosomiasis of the 
liver with resolution for splenomegaly and hepatomegaly, with 
persistence of elevated SGPT and mild elevation of the total 
bilirubin, with no evidence of portal hypertension.

In March 2000, the examiner added to her findings by stating 
that in her opinion there was no relationship between the 
veteran's cholelithiasis and the veteran's schistosomiasis.  
The examiner determined that the schistosomal hepatitis had  
caused the veteran no major problems for many years, that the 
splenomegaly and hepatomegaly has completely resolved, and 
that the only residual of the schistosomal hepatitis was a 
mild increase in one of the liver enzymes.

In July 2000, a January 2000 report from S. Lateef, M.D., 
Noted that the veteran had a history of schistosomiasis at 
the age of 18, with complete resolution of symptoms after 
treatment according to the veteran.  He diagnosed 
schistosomiasis by history only.  

The veteran testified at a personal hearing in June 2000.  He 
testified that he continued to experience abdominal pain, 
diarrhea, and difficulty standing and walking.  He gave his 
history of having schistosomal hepatitis and testified that 
he was being treated by Dr. Arvelo.  The records from Dr. 
Arvelo had not yet been gathered, but after the hearing, 
those records were obtained.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

There is no Diagnostic Code specifically applicable to rating 
the schistosomal hepatitis with splenomegaly.  Therefore, 
this disability is rated by analogy to hepatic distomiasis, 
which is also a parasitic infection of the liver.  38 C.F.R. 
§ 4.113, DC 7324 (2001).  Under that code, a 10 percent 
rating is warranted for moderate symptoms, and a 30 percent 
rating is warranted for severe symptoms.

Applying the facts in this case to the above rating criteria, 
the Board finds that the criteria for a rating in excess of 
10 percent are not met or approximated.  The veteran 
currently has gastrointestinal problems in the form of 
diverticulosis, which is not shown to be related to 
schistosomal hepatitis.  Additionally, in 1999 the VA 
examiner provided a diagnosis of cholelithiasis.  A few 
months later, the examiner offered her opinion that there was 
no relationship between the cholelithiasis and the previously 
diagnosed schistosomal hepatitis.  With regard to the 
service-connected disability, the VA examiner determined that 
the veteran's schistosomiasis had caused him no major problem 
for many years.  The examiner noted that the splenomegaly and 
hepatomegaly had completely resolved in the veteran and that 
the only residual of the schistosomal hepatitis was a mild 
increase in one of the liver enzymes.  Dr. Arvelo cited to 
the 1998 abdominal ultrasound that did reveal mild 
hepatomegaly and diffuse increase in the echogenicity of the 
liver.  However, on complete testing, including CT scans of 
the abdomen and liver function tests, there was no 
abnormality seen.  Referral of the veteran to Dr. Lateef, 
noted disability by history only.  While Dr. Arvello has 
stressed that liver enzymes do not correlate to the degree of 
liver disease, the lack of abnormal findings on recent 
testing reflects that the service-connected disability is at 
most mild to moderately disabling.  There is no showing of 
cirrhosis or chronic residuals of liver dysfunction requiring 
ongoing therapy.  

The veteran has consistently complained of abdominal pain, 
and he is credible and competent to testify to his own 
symptoms.  However, as a lay person, he is not competent to 
testify as to a medical diagnosis, or to establish the 
etiology of medical conditions.  Espiritu v. Derwinski, 2Vet. 
App. 492 (1992).  The medical evidence establishes that the 
veteran's current symptoms are related to diverticulosis or 
cholelithiasis, and that very little if any of his pain and 
discomfort is related to schistosomal hepatitis.  In light of 
that evidence, the Board finds that a 10 percent rating, for 
moderate symptoms, most closely approximates the veteran's 
disability related to schistosomal hepatitis.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's schistosomal 
hepatitis with splenomegaly has caused marked employment 
interference or require frequent medical treatment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for schistosomal hepatitis with 
splenomegaly, currently rated as 10 percent disabling, is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

